John Hancock Investment Management Services, LLC 601 Congress Street Boston, MA 02210 January 8, 2010 To the Trustees of: John Hancock Funds III 601 Congress Street Boston, MA 02210 Re: Amended and Restated Expense Limitation Agreement and Voluntary Expense Limitation Notice With reference to the Advisory Agreement dated July 1, 2009, as amended, entered into by and between John Hancock Investment Management Services, LLC (the Adviser) and John Hancock Funds III (the Trust), on behalf of each series of the Trust (each, a Fund and collectively, the Funds), we hereby notify you as follows: 1. The Adviser agrees to contractually waive its management fee for each Fund and, to the extent necessary, bear other expenses, as set forth in Appendices A and B hereto. 2. The Adviser has voluntarily agreed to waive its management fee as set forth in Appendices C, D and E. 3. We understand and intend that you will rely on this undertaking in overseeing the preparation and filing of Post-effective Amendments to the Registration Statement on Form N-1A for the Trust and the Funds with the Securities and Exchange Commission, in accruing each Funds expenses for purposes of calculating its net and gross asset value per share, and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and we expressly permit you so to rely. Very truly yours, JOHN HANCOCK INVESTMENT MANAGEMENT SERVICES, LLC By: /s/ Jeffrey H. Long Jeffrey H. Long Chief Financial Officer By: /s/ Charles Rizzo Charles Rizzo Senior Vice President APPENDIX A Total Fund Operating Expense Limitations For purposes of this Appendix: “Expenses” means all the expenses of a class of shares of a Fund (including those expenses of the Fund attributable to such class) but excluding: (i) taxes; (ii) portfolio brokerage commissions; (iii) interest; (iv) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Fund’s business; (v) acquired fees; (vi) short dividend expense and (vii) fees under any agreements or plans of the Fund dealing with services for shareholders and others with beneficial interests in shares of the Trust. “Expense Limit” means the percentage of average annual net assets (on an annualized basis) attributable to a class of shares of the Funds set forth below.
